Citation Nr: 0105536	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  99-20 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability evaluation for 
paroxysmal peripheral vasoconstriction, currently evaluated 
as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



REMAND

The veteran had active service from April 1952 to April 1956.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) which, in 
pertinent part, denied an increased disability evaluation for 
the veteran's paroxysmal peripheral vasoconstriction.

The veteran asserts that the record supports assignment of an 
increased evaluation for his service-connected vascular 
disability.  In an October 1998 VA examination for 
compensation purposes, the veteran reported that he was 
receiving treatment for several cardiovascular disorders.  
The VA vascular examiner observed that the veteran exhibited 
mild chronic venous insufficiency which required further 
management by his primary care physician.  Clinical 
documentation of the cited treatment is not of record.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that the VA should obtain all relevant VA and 
private treatment records which could potentially be helpful 
in resolving the veteran's claim.  Murphy v. Derwinski, 1 
Vet. App. 78, 81-82 (1990).  Accordingly, this case is 
REMANDED for the following action:

1.  The RO should request that the 
veteran provide information as to all 
treatment of his service-connected 
paroxysmal peripheral vasoconstriction 
and other vascular disabilities since 
October 1996 including the names and 
addresses of all treating health care 
providers.  Upon receipt of the requested 
information and the appropriate releases, 
the RO should contact all identified 
health care providers and request that 
they forward copies of all available 
clinical documentation pertaining to 
treatment of the veteran for 
incorporation into the record.  

With respect to VA treatment of which the 
veteran informs the RO, all records 
pertaining to treatment for vascular 
disorders are to be obtained and 
associated with the claims file.

2.  If additional treatment records 
relating to the veteran's service-
connected peripheral vascular disease are 
associated with the claims file, the 
veteran should be accorded another VA 
examination to evaluate his peripheral 
vascular disease.  The examination is to 
be conducted with review of the claims 
folder.  The examiner is asked to 
describe whether attacks characteristic 
of Raynaud's syndrome occur, and, if so, 
the frequency and severity of such 
attacks.  All manifestations of 
paroxysmal peripheral vasoconstriction 
are to be described, with discussion of 
their frequency and severity.

3.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) is 
completed. 

4.  Adjudicate the veteran's entitlement 
to an increased evaluation for his 
paroxysmal peripheral vasoconstriction.  

5.  The veteran is placed on notice that 
he has an obligation to submit all 
relevant evidence in his possession or 
which he may obtain to the RO for 
incorporation into the record.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 2000) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development of the record and to 
accord due process of law.  No inference should be drawn from 
it regarding the final disposition of the veteran's claim.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


